Exhibit 10.2

 

APTARGROUP, INC.
STOCK OPTION AGREEMENT
FOR EMPLOYEES

 

AptarGroup, Inc., a Delaware corporation (the “Company”), hereby grants to
[[FIRSTNAME]] [[LASTNAME]] (the “Employee”) as of January __, ____ (the “Option
Date”), pursuant to the provisions of the AptarGroup, Inc. 2014 Stock Awards
Plan (the “Plan”), a non-qualified option to purchase from the Company (the
“Option”) [[SHARES GRANTED]] shares of its Common Stock, $.01 par value
(“Stock”), at the price of [[GRANT PRICE]] per share upon and subject to the
terms and conditions set forth below. Capitalized terms not defined herein shall
have the meanings specified in the Plan.

 

1.                                    Option Subject to Acceptance of Agreement.

 

The Option shall become null and void unless the Employee shall accept this
Agreement by executing the 2014 Stock Awards Plan Acceptance and Beneficiary
Designation Form (the “Acceptance and Beneficiary Designation Form” and
returning it to the Company.

 

2.                                    Time and Manner of Exercise of Option.

 

2.1.                        Maximum Term of Option. In no event may the Option
be exercised, in whole or in part, after ________, ____ (the “Expiration Date”).

 

2.2.                        Exercise of Option. (a) The Option shall become
exercisable (i) on _______, ____ with respect to one-third of the number of
shares subject to the Option on the Option Date, (ii) on _______, ____ with
respect to an additional one-third of the number of shares subject to the Option
on the Option Date, (iii) on _______, ____ with respect to the remaining
one-third of the number of shares subject to the Option on the Option Date, or
(iv) as otherwise provided pursuant to this Section 2.2.

 

(b)                              If the Employee’s employment by the Company
terminates by reason of retirement, the Option shall continue to be exercisable
and become exercisable in accordance with Section 2.2(a) and may thereafter be
exercised by the Employee or the Employee’s Legal Representative from the
effective date of the Employee’s termination of employment until the Expiration
Date. For purposes of this Agreement, “retirement” shall mean retirement either
(i) at or after age 55 after a minimum of ten years of employment with the
Company or (ii) at or after age 65. For purposes of this Section 2.2(b) only,
employment with an entity or business acquired by the Company shall be deemed to
be employment with the Company.

 

(c)                               If the Employee’s employment by the Company
terminates by reason of permanent disability or death, the Option shall become
fully exercisable and may thereafter be exercised by the Employee or the
Employee’s Legal Representative, in the case of permanent disability, or the
Employee’s Legal Representative or Permitted Transferees, in the case of death,
in each case for a period of three years from the effective date of the
Employee’s termination of employment or until the Expiration Date, whichever
period is shorter. For purposes of this Agreement, “permanent disability” shall
mean that the Employee either (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental

 

--------------------------------------------------------------------------------


 

impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (ii) by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, is receiving income replacement benefits for a
period of not less than six (6) months under an accident and health plan
covering employees of the Employee’s employer.

 

(d)                             If the Employee’s employment by the Company
terminates for any reason other than retirement, permanent disability or death,
the Option shall be exercisable only to the extent that it was exercisable on
the effective date of the Employee’s termination of employment and may
thereafter be exercised by the Employee or the Employee’s Legal Representative
for a period of one year from the effective date of the Employee’s termination
of employment or until the Expiration Date, whichever period is shorter. The
portion of the Option, if any, which is not vested as of the effective date of
the Employee’s termination of employment shall be forfeited and cancelled by the
Company.

 

(e)                               If the Employee dies prior to the Expiration
Date following termination of employment by reason of retirement, the Option
shall become fully exercisable and may thereafter be exercised by the Employee’s
Legal Representative or Permitted Transferees, as the case may be, for a period
of one year from the date of death or until the Expiration Date, whichever is
shorter. If the Employee dies prior to the Expiration Date during the one-year
period following termination of employment for any reason other than retirement
or permanent disability, the Option shall be exercisable only to the extent that
it was exercisable on the date of such death and may thereafter be exercised by
the Employee’s Legal Representative or Permitted Transferees, as the case may
be, for a period of one year from the date of death or until the Expiration
Date, whichever period is shorter.

 

(f)                                (1)                              In the event
of a Change in Control (as defined in Appendix A), the Option shall immediately
become exercisable in full.

 

(2)                              In the event of a Change in Control pursuant to
paragraph (1) or (2) of Appendix A, the Board of Directors (as constituted prior
to such Change in Control) may, in its discretion (subject to existing
contractual arrangements), require that the Option, in whole or in part, be
surrendered to the Company by the Employee and be immediately cancelled by the
Company, and provide for the Employee to receive a cash payment from the Company
in an amount equal to the number of shares of Stock subject to the Option
immediately prior to such cancellation (but after giving effect to any
adjustment pursuant to Section 6(b) of the Plan in respect of any transaction
that gives rise to such Change in Control), multiplied by the excess, if any, of
(i) the greater of (A) the highest per share price offered to holders of common
stock in any transaction whereby the Change in Control takes place and (B) the
Market Value of a share of Stock on the date on which such Change of Control
occurs over (ii) the exercise price.

 

(3)                              In the event of a Change in Control pursuant to
paragraph (3) or (4) of Appendix A, the Board of Directors (as constituted prior
to such Change in Control) may, in its discretion (subject to existing
contractual arrangements):

 

--------------------------------------------------------------------------------


 

(i)                                  require that shares of stock of the
corporation resulting from such Change in Control, or a parent corporation
thereof, be substituted for some or all of the shares of Stock subject to the
Option, with an appropriate and equitable adjustment to the exercise price of
such Option, as determined by the Board of Directors, such adjustment to be made
without an increase in the aggregate purchase price; and/or

 

(ii)                              require the Option, in whole or in part, to be
surrendered to the Company by the Employee, and to be immediately cancelled by
the Company, and provide for the Employee to receive (a) a cash payment in an
amount not less than the amount determined by multiplying the number of shares
of Stock subject to the Option immediately prior to such cancellation (but after
giving effect to any adjustment pursuant to Section 6(b) of the Plan in respect
of any transaction that gives rise to such Change in Control), by the excess, if
any, of the highest per share price offered to holders of common stock in any
transaction whereby the Change in Control takes place over the exercise price,
(b) shares of stock of the corporation resulting from such Change in Control, or
a parent corporation thereof, having a Market Value not less than the amount
determined under clause (a) above or (c) a combination of a payment of cash
pursuant to clause (a) above and the issuance of shares pursuant to clause
(b) above.

 

(4)                              The Company may, but is not required to,
cooperate with the Employee if the Employee is subject to Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), to assure that
any cash payment or substitution in accordance with this Section 2.2(f) to the
Employee is made in compliance with Section 16 and the rules and regulations
thereunder.

 

2.3.                        Method of Exercise. Subject to the limitations set
forth in this Agreement, the Option may be exercised by the Employee (i) by
giving written notice to the Company specifying the number of whole shares of
Stock to be purchased and accompanied by payment therefor in full in cash and
(ii) by executing such documents as the Company may reasonably request. The
purchase price of the shares being purchased may be paid in cash on behalf of
the Employee by a broker-dealer acceptable to the Company to whom the Employee
has submitted an irrevocable notice of exercise; provided, however, that the
Committee shall have sole discretion to disapprove of an election to use a
broker-dealer. No shares of Stock shall be issued until the full purchase price
has been paid.

 

2.4.                        Termination of Option. In no event may the Option be
exercised after it terminates as set forth in this Section 2.4. The Option shall
terminate, to the extent not exercised pursuant to Section 2.3 or earlier
terminated pursuant to Section 2.2, on the Expiration Date.

 

2.5                            Termination of Option and Forfeiture of Option
Gain. (a) If at any time prior to the earliest to occur of (i) the Expiration
Date, (ii) the date which is one year after the effective date of the Employee’s
termination of employment for any reason other than death and (iii) the date
which is six months after the Employee exercises any portion of the Option, the
Employee:

 

--------------------------------------------------------------------------------


 

(1)                              directly or indirectly (whether as principal,
agent, independent contractor, partner or otherwise) engages in any type of or
accepts employment with or renders services to any Competing Entity or takes any
action inconsistent with the fiduciary relationship of an employee to the
employee’s employer; provided, that, following a termination of employment, the
Employee may accept employment with a Competing Entity, the businesses of which
are diversified, and which with respect to one or more of its businesses
considered separately is not a Competing Entity, provided, that the Company,
prior to the Employee’s accepting such employment, shall receive written
assurances satisfactory to the Company from such Competing Entity and from the
Employee that the Employee will not render services directly or indirectly in
connection with any Competing Product or be employed in a position where the
Employee could use or disclose confidential information of the Company or an
Affiliate or of any customer or client of the Company or an Affiliate in
connection with the Employee’s employment responsibilities to the benefit of a
Competing Entity; or

 

(2)                              directly or indirectly induces or attempts to
induce any employee, agent or customer of the Company or any Affiliate to
terminate such employment, agency or business relationship, or take any action
or engage in any conduct which would interfere with the employment relationship
between the Company and any of its employees; or

 

(3)                              directly or indirectly, for the Employee or any
Competing Entity, sells or offers for sale, or assists in any way in the sale
of, Competing Products to any customer or client of the Company or any
Affiliate, upon which the Employee has called or which the Employee has
supervised while an employee of the Company or an Affiliate; or

 

(4)                              directly or indirectly engages in any activity
which is contrary, inimical or harmful to the interests of the Company or an
Affiliate, including but not limited to (x) violations of Company policies,
including the Company’s insider trading and confidentiality policies and
(y) disclosure or misuse of any confidential information or trade secrets of the
Company or an Affiliate,

 

then the Option shall terminate automatically on the date the Employee engages
in such activity and the Employee shall pay the Company, within five business
days of receipt by the Employee of a written demand therefor, an amount in cash
determined by multiplying the number of shares of Stock purchased pursuant to
each exercise of the Option (without reduction for any shares of Stock delivered
by the Employee or withheld by the Company in satisfaction of the purchase price
or any tax withholding obligations) by the difference between (A) the Market
Value of a share of Stock on the date of such exercise and (B) the purchase
price per share of Stock set forth in the first paragraph of this Agreement. For
purposes of this Agreement, “Competing Entity” means any business entity,
regardless of its form (e.g. corporations, partnerships, sole proprietorships,
trusts and joint ventures), which is engaged in, or is about to become engaged
in, research or development, production, marketing or selling of any Competing
Product anywhere worldwide which the Company or its Affiliates is engaged in
business; and “Competing Product” means any product, technology or process of
any person or organization other than the Company, in existence or under
development, which is of the same type or intended for the same use as, or which
competes or is potentially competitive with, a product, technology or process of
the Company.

 

--------------------------------------------------------------------------------


 

(b)                              The Employee may be released from the
Employee’s obligations under Section 2.5(a) only if and to the extent the
Committee determines in its sole discretion that such a release is in the best
interests of the Company.

 

(c)                               The Employee agrees that by executing this
Agreement the Employee authorizes the Company and its Affiliates to deduct any
amount or amounts owed by the Employee pursuant to Section 2.5(a) from any
amounts payable by the Company or any Affiliate to the Employee, including,
without limitation, any amount payable to the Employee as salary, wages,
vacation pay or bonus. This right of setoff shall not be an exclusive remedy and
the Company’s or an Affiliate’s election not to exercise this right of setoff
with respect to any amount payable to the Employee shall not constitute a waiver
of this right of setoff with respect to any other amount payable to the Employee
or any other remedy.

 

3.                                    Additional Terms and Conditions of Option.

 

3.1.                        Nontransferability of Option. The Option may not be
transferred by the Employee other than (i) by will or the laws of descent and
distribution or pursuant to beneficiary designation procedures approved by the
Company or (ii) a transfer without value to a “family member” (as defined in
Form S-8) if approved by the Committee. Except to the extent permitted by the
foregoing sentence, during the Employee’s lifetime the Option is exercisable
only by the Employee or the Employee’s Legal Representative. Except to the
extent permitted by the foregoing, the Option may not be sold, transferred,
assigned, pledged, hypothecated, encumbered or otherwise disposed of (whether by
operation of law or otherwise) or be subject to execution, attachment or similar
process. Upon any attempt to so sell, transfer, assign, pledge, hypothecate,
encumber or otherwise dispose of the Option, the Option and all rights hereunder
shall immediately become null and void.

 

3.2.                        Withholding Taxes. As a condition precedent to any
exercise of the Option, the Employee shall, upon request by the Company, pay to
the Company (or shall cause a broker-dealer on behalf of the Employee in
accordance with Section 2.3 to pay to the Company) in addition to the purchase
price of the shares, such amount of cash as the Company may be required, under
all applicable federal, state, local or other laws or regulations, to withhold
and pay over as income or other withholding taxes (the “Required Tax Payments”)
with respect to such exercise of the Option. If the Employee shall fail to
advance the Required Tax Payments after request by the Company, the Company may,
in its discretion, deduct any Required Tax Payments from any amount then or
thereafter payable by the Company to the Employee.

 

3.3.                        Compliance with Applicable Law. The Option is
subject to the condition that if the listing, registration or qualification of
the shares subject to the Option upon any securities exchange or under any law,
or the consent or approval of any governmental body, or the taking of any other
action is necessary or desirable as a condition of, or in connection with, the
purchase or delivery of shares hereunder, the Option may not be exercised, in
whole or in part, unless such listing, registration, qualification, consent or
approval shall have been effected or obtained. The Company agrees to make every
reasonable effort to effect or obtain any such listing, registration,
qualification, consent or approval.

 

--------------------------------------------------------------------------------


 

3.4.                        Delivery of Certificates. Upon the exercise of the
Option, in whole or in part, the Company shall deliver or cause to be delivered
one or more certificates representing the number of shares purchased against
full payment therefor. The Company shall pay all original issue or transfer
taxes and all fees and expenses incident to such delivery, except as otherwise
provided in Section 3.2.

 

3.5.                        Option Confers No Rights as Stockholder. The
Employee shall not be entitled to any privileges of ownership with respect to
shares of Stock subject to the Option unless and until purchased and delivered
upon the exercise of the Option, in whole or in part, and the Employee becomes a
stockholder of record with respect to such delivered shares; and the Employee
shall not be considered a stockholder of the Company with respect to any such
shares not so purchased and delivered.

 

3.6.                        Option Confers No Rights to Continued Employment. In
no event shall the granting of the Option or its acceptance by the Employee give
or be deemed to give the Employee any right to continued employment by the
Company or any Affiliate of the Company.

 

3.7.                        Decisions of Board or Committee. The Board of
Directors of the Company or the Committee shall have the right to resolve all
questions which may arise in connection with the Option or its exercise. Any
interpretation, determination or other action made or taken by the Board of
Directors or the Committee regarding the Plan or this Agreement shall be final,
binding and conclusive.

 

3.8.                        Company to Reserve Shares. The Company shall at all
times prior to the expiration or termination of the Option reserve and keep
available, either in its treasury or out of its authorized but unissued shares
of Stock, the full number of shares subject to the Option from time to time.

 

3.9.                        Agreement Subject to the Plan. This Agreement is
subject to the provisions of the Plan (including the adjustment provision set
forth in Section 6(b) thereof), and shall be interpreted in accordance
therewith. The Employee hereby acknowledges receipt of a copy of the Plan.

 

4.                                    Miscellaneous Provisions.

 

4.1.                        Meaning of Certain Terms. As used herein,
(a) employment by the Company shall include employment by an Affiliate of the
Company, (b) the term “Permitted Transferee” shall include any transferee
(i) pursuant to a transfer permitted under Section 6(a) of the Plan and
Section 3.1 hereof or (ii) designated pursuant to Section 6(e) of the Plan on
the AptarGroup, Inc. Acceptance and Beneficiary Designation Form, and (c) the
term “Legal Representative” shall include a guardian, administrator, executor or
other person acting in a similar capacity.

 

4.2.                        Successors. This Agreement shall be binding upon and
inure to the benefit of any successor or successors of the Company and any
person or persons who shall, upon the death of the Employee, acquire any rights
hereunder in accordance with this Agreement or the Plan.

 

--------------------------------------------------------------------------------


 

4.3.                        Notices. All notices, requests or other
communications provided for in this Agreement shall be made in writing by
(a) actual delivery to the party entitled thereto, (b) mailing to the last known
address of the party entitled thereto, via certified or registered mail, return
receipt requested or (c) telecopy with confirmation of receipt. The notice shall
be deemed to be received, in case of actual delivery, on the date of its actual
receipt by the party entitled thereto, in case of mailing, on the tenth calendar
day following the date of such mailing, and, in the case of telecopy, on the
date of confirmation of receipt.

 

4.4.                        Governing Law. This Agreement shall be governed by,
and interpreted in accordance with, the internal laws of the State of Delaware.

 

4.5.                        Reports Filed with the Securities and Exchange
Commission. The Company files periodic and current reports and proxy statements
with the Securities and Exchange Commission. These documents are available, free
of charge, on the website of the Securities and Exchange Commission
(www.sec.gov) and on the Company’s website (www.aptargroup.com, under Investor
Relations / “Annual Report & Proxy” and “SEC Filings”), as soon as reasonably
practicable after the material is filed with, or furnished to, the Securities
and Exchange Commission. Any of these documents is available to the Employee in
paper format, without charge, upon written or oral request to the Company’s
Investor Relations Department located at 475 West Terra Cotta Avenue, Suite E,
Crystal Lake, Illinois, 60014, U.S.A., phone number 1-815-477-0424 or at the
Human Resource Department at the Employee’s work site.

 

 

 

 

APTARGROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Stephen J. Hagge

 

 

 

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

Appendix A

 

to AptarGroup, Inc.

 

Stock Option Agreement

 

for Employees

 

For purposes of this Agreement, “Change in Control” shall mean:

 

(1)                              the acquisition by any individual, entity or
group (a “Person”), including any “person” within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act, of beneficial ownership within
the meaning of Rule 13d-3 promulgated under the Exchange Act, of more than 50%
of either (i) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that the following acquisitions shall not constitute a Change in
Control: (A) any acquisition directly from the Company (excluding any
acquisition resulting from the exercise of a conversion or exchange privilege in
respect of outstanding convertible or exchangeable securities unless such
outstanding convertible or exchangeable securities were acquired directly from
the Company), (B) any acquisition by the Company, (C) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company or (D) any acquisition by any
corporation pursuant to a reorganization, merger or consolidation involving the
Company, if, immediately after such reorganization, merger or consolidation,
each of the conditions described in clauses (i), (ii) and (iii) of subsection
(3) of this Appendix A shall be satisfied; and provided, further that, for
purposes of clause (B), if any Person (other than the Company or any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company) shall become the beneficial owner of more
than 50% of the Outstanding Company Common Stock or more than 50% of the
Outstanding Company Voting Securities by reason of an acquisition by the Company
and such Person shall, after such acquisition by the Company, become the
beneficial owner of any additional shares of the Outstanding Company Common
Stock or any additional Outstanding Company Voting Securities and such
beneficial ownership is publicly announced, such additional beneficial ownership
shall constitute a Change in Control;

 

(2)                              individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of such Board; provided, however, that any individual who
becomes a director of the Company subsequent to the date hereof whose election,
or nomination for election by the Company’s stockholders, was approved by the
vote of at least a majority of the directors then comprising the Incumbent Board
shall be deemed to have been a member of the Incumbent Board; and provided,
further, that no individual who was initially elected as a director of the
Company as a result of an actual or threatened solicitation by a Person other
than the Board for the purpose of opposing a solicitation by any other Person
with respect to the election or removal of directors or any other actual or
threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board shall be deemed to have been a member of the Incumbent
Board;

 

--------------------------------------------------------------------------------


 

(3)                              consummation of a reorganization, merger or
consolidation unless, in any such case, immediately after such reorganization,
merger or consolidation, (i) 50% or more of the then outstanding shares of
common stock of the corporation resulting from such reorganization, merger or
consolidation and 50% or more of the combined voting power of the then
outstanding securities of such corporation entitled to vote generally in the
election of directors is then beneficially owned, directly or indirectly, by all
or substantially all of the individuals or entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such reorganization,
merger or consolidation and in substantially the same proportions relative to
each other as their ownership, immediately prior to such reorganization, merger
or consolidation, of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (ii) no Person (other than the
Company, any employee benefit plan (or related trust) sponsored or maintained by
the Company or the corporation resulting from such reorganization, merger or
consolidation (or any corporation controlled by the Company) and any Person
which beneficially owned, immediately prior to such reorganization, merger or
consolidation, directly or indirectly, more than 50% of the Outstanding Company
Common Stock or the Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, more than 50% of the then outstanding
shares of common stock of such corporation or more than 50% of the combined
voting power of the then outstanding securities of such corporation entitled to
vote generally in the election of directors and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
reorganization, merger or consolidation were members of the Incumbent Board at
the time of the execution of the initial agreement or action of the Board
providing for such reorganization, merger or consolidation; or

 

(4)                              consummation of (i) a plan of complete
liquidation or dissolution of the Company or (ii) the sale or other disposition
of all or substantially all of the assets of the Company other than to a
corporation with respect to which, immediately after such sale or other
disposition, (A) 50% or more of the then outstanding shares of common stock
thereof and 50% or more of the combined voting power of the then outstanding
securities thereof entitled to vote generally in the election of directors is
then beneficially owned, directly or indirectly, by all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities immediately prior to such sale or other disposition and in
substantially the same proportions relative to each other as their ownership,
immediately prior to such sale or other disposition, of the Outstanding Company
Common Stock and the Outstanding Company Voting Securities, as the case may be,
(B) no Person (other than the Company, any employee benefit plan (or related
trust) sponsored or maintained by the Company or such corporation (or any
corporation controlled by the Company) and any Person which beneficially owned,
immediately prior to such sale or other disposition, directly or indirectly,
more than 50% of the Outstanding Company Common Stock or the Outstanding Company
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, more than 50% of the then outstanding shares of common stock thereof
or more than 50% of the combined voting power of the then outstanding securities
thereof entitled to vote generally in the election of directors and (C) at least
a majority of the members of the board of directors thereof were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale or other disposition

 

--------------------------------------------------------------------------------


 

APTARGROUP, INC.

 

2014 Stock Awards Plan

 

 

 

NAME:                                         [[FIRSTNAME]] [[LASTNAME]]

 

 

GRANT DATE:  [[GRANTDATE]]

 

 

SHARES GRANTED:  [[SHARESGRANTED]]

 

 

 

ACCEPTANCE & BENEFICIARY DESIGNATION FORM

 

Capitalized terms not defined herein shall have the meanings specified in the
AptarGroup Inc. Stock Option Agreement For Employees, dated as of January __,
2014 (the “Agreement”), and the AptarGroup, Inc. 2014 Stock Awards Plan.

 

 

 

1. Acceptance.

 

The Employee hereby accepts the Agreement this ____ day of ______________, 2014.

 

 

2.            Beneficiary Designation.

 

You may designate a primary beneficiary and a secondary beneficiary.  You can
name more than one person as a primary or secondary beneficiary.  For example,
you may wish to name your spouse as primary beneficiary and your children as
secondary beneficiaries.  Your secondary beneficiary(ies) will receive nothing
if any of your primary beneficiaries survive you.  All primary beneficiaries
will share equally unless you indicate otherwise.  The same rule applies for
secondary beneficiaries.

 

Designate Your Beneficiary(ies):

 

Primary Beneficiary(ies):

 

 

 

 

 

--------------------------------------------------------------------------------


 

Secondary Beneficiary(ies):

 

 

 

 

 

I certify that my designation of beneficiary set forth above is my free act and
deed.

 

 

 

3. Receipt of Prospectus.

 

I certify that I have received a copy of the Prospectus accompanying the 2014
Stock Awards Plan.

 

 

 

 

 

 

 

 

Employee’s Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

 

--------------------------------------------------------------------------------